MeKENNAN, Circuit Judge.
And now, October 23,1872, it appealing to the court by the admission of James D. Idell in his answer that he is not a shipping commissioner, but that he did, within the jurisdiction of this court, assume to perform the duties imposed by law upon said officer by shipping and engaging one Frederick W. Freeman as a seaman to go on board the schooner J. W. Allen, a vessel of the United States merchant marine, and that he was not at the time the owner, consignee, or master of said vessel, he is therefore adjudged to have violated the eighth section of the act of congress of June 7, 1872, entitled “An act to authorize the appointment of shipping commissioners,” etc. And it is also adjudged that he pay into the registry of this court, within ten days, the sum of fifty dollars as a penalty for such violation of the act of congress, and the costs of this suit, and in default of such payment that he be imprisoned, as provided by the said act.